1    Brad L. Puffpaff WSBA No. 46434                   The Honorable Christopher M. Alston
     Attorney at Law                                   United States Bankruptcy Judge
2    4620 200th Street SW, Ste D                       Hearing Date: August 28, 2020
3    Lynnwood, WA 98036                                Hearing Time: 9:30 AM
                                                       Hearing Location: Telephonic
4                                                      Response Date: August 21, 2020

5

6
                          IN THE UNITED STATES BANKRUPTCY COURT
7                        FOR THE WESTERN DISTRICT OF WASHINGTON
8                                        AT SEATTLE

9    In re:                                          Chapter 11

10   V.S. INVESTMENT ASSOC., LLC,                    NO. 20-11541
11

12                                                   NOTICE OF HEARING.

13                       Debtor(s).

14
     PLEASE TAKE NOTICE that the Bountiful Law PLLC’s First Application for Interim
15   Compensation and Reimbursement of Expenses is SET FOR HEARING as follows:
16
                            The Honorable Christopher M. Alston
17                          United States Bankruptcy Judge
                            Hearing Date: August 28, 2020
18                          Hearing Time: 9:30 a.m.
                            Hearing Location: Telephonic
19
                            Instructions
20                   (1) Dial: 1-888-363-4749
                     (2) Enter Access Code: 8955076#
21                   (3) Press the # sign
22                   (4) Enter Security Code when prompted: 3564#
                     (5) Speak your name when prompted
23
                            Response Date: August 21, 2020
24

25                                                                                    Bountiful Law PLLC
                                                                             4620 200th Street SW, Suite D
     Notice of Hearing                                                              Lynwood, WA 98036
26
27
                                                                     (425) 775-9700 / (Fax) (425) 633-2465
28



     Case 20-11541-CMA          Doc 58-1   Filed 08/07/20   Ent. 08/07/20 11:58:58         Pg. 1 of 2
1    IF YOU OPPOSE the motion, you must file your written response with the Court Clerk and

2    serve a copy on the debtor’s attorney NOT LATER THAN THE RESPONSE DATE, which is
3    August 21, 2020. IF NO RESPONSE IS TIMELY FILED AND SERVED, the court may, in its
4    discretion, GRANT THE MOTION PRIOR TO THE HEARING WITHOUT FURTHER NOTICE,
5    and strike the hearing.
6
             Date: August 6, 2020
7
             BOUNTIFUL LAW, PLLC
8

9
             /S/ Brad L. Puffpaff, WSBA #46434
10           Brad L. Puffpaff
             Attorney for V.S. Investment Assoc. LLC
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25                                                                                    Bountiful Law PLLC
                                                                             4620 200th Street SW, Suite D
     Notice of Hearing                                                              Lynwood, WA 98036
26
27
                                                                     (425) 775-9700 / (Fax) (425) 633-2465
28



     Case 20-11541-CMA         Doc 58-1    Filed 08/07/20   Ent. 08/07/20 11:58:58         Pg. 2 of 2
